         Case 2:17-cr-00645-GEKP Document 97 Filed 04/07/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA                      :    INFORMATION FILED
                                               :    UNDER SECTION 851 OF
              v.                               :    TITLE 21, U.S.C., RELATING
                                               :    TO SUPERSEDING INDICTMENT
 JAMES WILLIAMS                                :    CRIMINAL NO. 17-645-01 FILED
                                               :    MARCH 14, 2019


                     INFORMATION CHARGING PRIOR OFFENSES


       William M. McSwain, United States Attorney for the Eastern District of Pennsylvania,

hereby accuses defendant James Williams, who was charged on March 14, 2019, in the Eastern

District of Pennsylvania, with distribution of heroin, possession with intent to distribute heroin,

and possession with intent to distribute cocaine base (“crack”), in violation of Title 21, United

States Code, Section 841(a)(1), of having been convicted as described below prior to the

commencement of the offenses charged in the superseding indictment:

       1. On or about November 24, 2008, in the Court of Common Pleas of Bucks County,

Pennsylvania, defendant James Williams was sentenced to a term of imprisonment of 36 to 120

months upon his conviction for manufacture, deliver, or possession with intent to deliver a

controlled substance, in violation of 35 Pa. Stat. ' 780-113(30), which is a felony drug offense as

defined in Title 21, United States Code, Section 802(44).

       2. On or about November 14, 2011, in the Court of Common Pleas of

Bucks County, Pennsylvania, defendant James Williams was sentenced to a term of

imprisonment of 5 to 10 years upon his conviction for delivery of a controlled substance, in
         Case 2:17-cr-00645-GEKP Document 97 Filed 04/07/19 Page 2 of 3



violation of 35 Pa. Stat. ' 780-113(30), which is felony drug offense as defined in Title 21,

United States Code, Section 802(44).

       3. On or about November 14, 2011, in the Court of Common Pleas of Bucks County,

Pennsylvania, defendant James Williams was sentenced to a term of imprisonment of 5 to 20

years upon his conviction for voluntary manslaughter, in violation of 18 Pa. Cons. Stat. '

2503(b), which is a serious violent felony as defined in Title 21, United States Code, Section

802(58), for which the defendant served a term of imprisonment of more than 12 months, from

which he was released within 15 years of commencement of the offenses charged in the

superseding indictment.

                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              /s Timothy M. Stengel
                                              TIMOTHY M. STENGEL
                                              ERIC B. HENSON
                                              Assistant United States Attorneys




                                               -2-
        Case 2:17-cr-00645-GEKP Document 97 Filed 04/07/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that this Information Charging Prior Offenses has been served on the

Filing User identified below through the Electronic Case Filing (ECF) system:


                             Margaret M. Grasso, Esquire
                             maggiegrasso@comcast.net



                                            /s Timothy M. Stengel
                                            TIMOTHY M. STENGEL
                                            ERIC B. HENSON
                                            Assistant United States Attorneys


DATED: April 7, 2019.
